175 S.W.3d 184 (2005)
STATE of Missouri, Respondent,
v.
William GAUCH, Appellant.
No. ED 85417.
Missouri Court of Appeals, Eastern District, Division Four.
November 1, 2005.
William J. Swift, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
William W. Gauch (Defendant) appeals from the judgment upon his convictions by a jury of possession of methamphetamine, Section 195.202, RSMo 2000, and attempt to manufacture methamphetamine, Section 565.202, RSMo 2000, for which Defendant was sentenced, as a prior and persistent offender, to two concurrent sentences of twelve years' imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).